Citation Nr: 1507647	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2010 and by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board granted the Veteran an additional 30 days to provide evidence in support of the appeal by correspondence dated December 19, 2014.  However, no additional evidence has been received.

A claim of entitlement service connection for PTSD should also be considered as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability was not manifest during active service, lumbar spine arthritis was not manifest within one year of service, and a low back disability is not shown to have developed as a result of service.

2.  A bilateral hearing loss disability was not manifest during active service, was not manifest to a compensable degree within one year of service, and is not shown to have developed as a result of service.

3.  A tinnitus disability was not manifest during active service, was not shown to manifest to a compensable degree within one year of service, and is not shown to have developed as a result of service.

CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated as a result of active service and service connection for arthritis may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Bilateral hearing loss disability was not incurred or aggravated by active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  A tinnitus disability was not incurred or aggravated as a result of active service, nor may service connection be presumed.  38 U.S.C.A. § 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims by correspondence dated in June 2012.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, non-VA (private) treatment records, private medical opinions, and statements in support of the claims.  The Veteran was notified of the records VA obtained, of the efforts made to obtain records, of the further action to be taken by VA with respect to the claims, and that he was ultimately responsible for providing evidence in support of his claims.  

Although private psychiatric treatment record show the Veteran reported having sustained back injuries in a helicopter accident during service in Vietnam, the examiner provided no additional comments as to that report and the Board finds it is not credible due to inconsistency with the other evidence of record.  There is no evidence of injuries having been sustained in a helicopter accident in the available service medical records, nor has the Veteran identified any such injuries in statements associated with his claims.  The Board finds there is no evidence of any additional existing pertinent records as to the issues addressed in this decision.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all duties to notify and assist and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).

However, 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability, and that the combat Veteran is required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent evidence.  Collette v. Brown, 82 F.3d 389 (1996).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under the applicable regulation is found, a determination must be made as to whether the hearing loss disability is related to service.  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Service medical records dated prior to November 1, 1967, are presumed to use the American Standards Association (ASA) standard, rather than the current International Standards Organization-American National Standards Organization (ISO-ANSI) standard.  Conversion to ISO-ANSI units is accomplished by adding 15 decibels to the ASA units at 500 Hertz; 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz; and 5 decibels to the ASA units at 4000 Hertz. 

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Arthritis and organic disease of the nervous system, such as sensorineural hearing loss and tinnitus, are chronic diseases for presumptive service connection purposes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

In this case, the Veteran contends that he has a low back disability, bilateral hearing loss, and tinnitus as a result of active service.  The service medical records show that a pre-induction examination in May 1966 revealed a normal clinical evaluation of the spine and ears.  On audiological evaluation in May 1966 (presumed to use the ASA standard and converted to the ISO-ANSI standard), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
---
25
LEFT
20
15
15
---
40

The service medical records show the Veteran complained of low back pain in November 1966 after he was hit while a truck was backing up.  He reported having persistent pain over the previous two weeks.  An X-ray study of the lumbar spine was negative.  The diagnoses included possible bruised vertebra.  In an April 1968 report of medical history, the Veteran denied having had any history of hearing loss, ear trouble, or recurrent back pain.  The April 1968 separation examination found a normal clinical evaluation of the spine and ears.  On audiological evaluation at that time (which, although reported after November 1967, appears to have used the ASA standard and are converted to the ISO-ANSI standard as more favorable to the Veteran), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

Post-service private treatment records include diagnoses of lumbago, lumbar degenerative disc disease, lumbar post laminectomy syndrome, lumbar spinal stenosis, and lumbar radiculopathy without opinion as to etiology.  A March 2007 private psychology report noted, without additional comment, that the Veteran stated he had a history of two major back surgeries as a result of injuries sustained in a helicopter accident in Vietnam.  

An August 2012 VA audiology examination noted a review of the Veteran's military records showed combat service.  The examiner found exposure to acoustic trauma was conceded.  It was noted the Veteran reported hearing loss onset at least 40 years earlier and longstanding tinnitus.  An authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
60
70
LEFT
15
20
40
60
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The examiner provided diagnoses of bilateral sensorineural hearing loss and tinnitus, but found that the disorders were not likely caused by or a result of service because hearing testing during service indicated normal hearing, bilaterally, with no significant threshold shifts.  It was further noted that a 2005 Institute of Medicine (IOM) study found there was no scientific evidence to support a finding of delayed onset noise-induced hearing loss.  

A September 2012 VA thoracolumbar spine examination included diagnoses of degenerative joint disease/degenerative disc disease of the lumbar spine and lumbar surgery times three per history with residuals.  It was noted the Veteran reported a history of a lumbar spine injury in 1966 when he fell off a pole during lineman training.  He stated the disorder had since increased with constant daily pain.  He described having undergone surgeries in 1999, 2000, and 2008.  The examiner noted the records associated with those procedures were not included in the record and that the Veteran was advised to send copies to VA.  The Veteran also reported that after service he had been employed as a truck driver and later owned a glass company.  He denied any history of lumbar spine injury after service.  The examiner summarized the pertinent evidence of record and, in essence, found that the Veteran's present back disorder was not caused by or a result of back pain manifest during active service.  It was noted that service medical records documented treatment for a lumbar spine injury in 1966, but that X-ray studies were negative at that time and that upon discharge examination his spine was normal with no report of a history of lumbar spine complaints.  It was further noted that his first surgery was reported to have occurred more than 30 years after service and that there was no medical report indicating evidence of a chronic lumbar spine disorder continuing after service.  

Based upon the evidence of record, the Board finds low back, bilateral hearing loss, and tinnitus disabilities were not manifest during active service and are not shown to have developed as a result of service.  A hearing loss disability was not manifest to a compensable degree within one year of service.  Objective evidence does not show the presence of lumbar spine arthritis, bilateral hearing loss, or tinnitus within one year following separation from service.  The Veteran's report of noise exposure in service is consistent with his duties in service and his treatment for a lumbar spine injury in 1966 is documented in his service treatment records.  However, the medical findings upon separation examination in April 1968, the Veteran's own report of medical history in April 1968, and the August 2012 and September 2012 VA etiology opinions are found to be persuasive.  The August 2012 and September 2012 VA examiners are shown to have conducted thorough examinations, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinions.  The examiners are also shown to have adequately considered the credible evidence as to noise exposure and symptom manifestation in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The pertinent medical issues in this case are complex matters not subject to lay observations and not a matter for which he is competent to provide opinion.  Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67 (1997) (competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  As questions of medical diagnosis and a relationship to service in this case are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to these disorders and he is not competent to provide etiology opinions.  

The statements as to the Veteran having experienced low back pain, hearing loss, and tinnitus that continued after service are found to be not credible due to bias and inconsistency with the other evidence of record.  Similarly, reports indicating back injuries associated with a helicopter accident during service are found not credible.  The Veteran specifically denied having had any hearing loss, ear trouble, or recurrent back pain in his April 1968 report of medical history at separation from service and there is no medical evidence of treatment for those disorders for more than 30 years after service.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in case where claimant was also a physician, and therefore a medical expert, Board should properly consider appellant's own personal interest in outcome of the case).  

Although a March 2007 private psychology report noted that the Veteran reported a history of two major back surgeries as a result of injuries sustained in a helicopter accident in Vietnam, the examiner provided no additional comments concerning that report.  The Board finds the report is not credible evidence for the purpose of establishing a nexus to service.  Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995); Swann v. Brown, 5 Vet. App. 229 (1993) (Doctors' diagnoses can be no better than the facts alleged by appellant).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  The Board finds that the preponderance of the evidence is against the claims, and service connection for bilateral hearing loss, tinnitus, and a low back disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

A review of the record reveals that additional development is required for the psychiatric disability issue prior to appellate review.  The Board notes that private medical opinions received in October 2009 included diagnoses of PTSD.  However, a September 2010 VA examination found the criteria for a diagnosis of PTSD were not met and, in essence, that determining the severity of any PTSD symptoms were complicated by alcohol use, combat history, and traumatic experiences associated with dealing illicit drugs.  The examiner noted psychological test results conducted on that date were invalid.  Subsequent VA treatment records dated from September 2010 through September 2013 show the Veteran's treating psychiatrist provided diagnoses of PTSD without specifically addressing etiology.

The Veteran has described having been shot at while working as a lineman and having seen dead bodies during service in the Republic of Vietnam.  He also reported that a close friend had died in combat, but that he did not witness the event.  The Veteran's participation in combat activities has been conceded.  However, his reports of having been involved in a helicopter accident in Vietnam are unverified.  In light of the inconsistent medical opinions or record, further action is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for a VA PTSD examination with a psychiatrist or psychologist.  The examiner must review the appellate record, including VA and non-VA treatment records noting diagnoses of PTSD, and must note that review in the report.  All necessary tests and studies should be conducted.  The rationale for the opinions should be provided.  The examiner should provide a full diagnosis of all mental disorders present and for each diagnosed mental disorder should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that each psychiatric disability is the result of, or related to, active service.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a diagnosis of PTSD is made, the examiner should state whether it is due to the Veteran's combat service or to a fear of hostile military or terrorist activity.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


